Notice of Pre-AIA  or AIA  Status
1. 	This communication is responsive to the amendment filed 06/23/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All previous objections and rejections are withdrawn. 

2. 	Claims 1-2, 4-9, 11-15, 17-19 are pending. Claim 3, 10 and 16 are cancelled. 
Allowable Subject Matter
3.    	Claims 1-2, 4-9, 11-15, 17-19 are allowed for the reasons mentioned below. 
As to Claims 1 and 8, the prior art of Toback and Krisher teach a vulnerability database and a GUI that allows users to filter vulnerabilities based on a risk value or score. Krisher allows a user to provide input to change a risk score and refilter the display. However, Toback and Krisher do not also allow for filtering of vulnerability data out or exclude vulnerabilities not applicable to current systems managed by an organization and then determining a risk score over a threshold value for a vulnerability and then not overwriting a risk score associated with a vulnerability received from an external database that contains new risk scores that are actually below the threshold that causes the vulnerability list to update with the new scores without overwriting the risk score initially received and then automatically updating.  The newly cited art of Evans, Roytman and Henderson teach listing vulnerabilities in graphical user interfaces and computing risk scores but neither show a filter of vulnerabilities not supported by an organization and then automatically updating when new risk scores are determined to be lower than a threshold without overwriting the initial score received from the external database.   Claims 2, 4-7, 9, 11-15 and 17-19 import features of claims 1 and 8. Therefore, the claims 1-5 and 8-20 are allowed over the prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on M-f 9-5.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179